1
2
3
4
5
6
7
                            UNITED STATES DISTRICT COURT
8
9                         SOUTHERN DISTRICT OF CALIFORNIA
10   DEMETRICE SIGHTLER,                                CASE NO. 15cv2235-LAB (MSB)
11                                        Plaintiff,
                                                        ORDER ON REMAND
12                         vs.
13   CITY OF SAN DIEGO, et al.,
14                                    Defendants.

15          In March 2018, this Court granted in part and denied in part Defendants’ Motion
16   for Summary Judgment. As relevant here, the Court found that the City of San Diego was
17   not liable for harms to Plaintiff Demetrice Sightler, but that there were triable issues of
18   fact as to whether the individual officers were liable. It also held that the individual officers
19   were not entitled to qualified immunity. The Ninth Circuit disagreed, finding that while
20   Sightler plausibly alleged the officers violated his Fourth Amendment rights, he had not
21   identified “sufficiently specific constitutional precedents to alert [Defendants that their]
22   particular conduct was unlawful.” Shafer v. Cty. of Santa Barbara, 868 F.3d 1110, 1118
23   (9th Cir. 2017).    Accordingly, the appellate court reversed with directions to enter
24   judgment in favor of the individual officers.
25          In light of the Ninth Circuit’s ruling, no further proceedings are necessary in this
26   Court. The clerk is directed to (1) spread the Ninth Circuit’s mandate, (2) enter judgment
27   in favor of the City of San Diego and Officers Nisleit, McClain, Pimienta, Johnson, Longen,
28
1    and Harbin, and (3) close the case. The hearing currently scheduled for November 25,
2    2019 is VACATED.
3          IT IS SO ORDERED.
4    Dated: October 21, 2019
5                                             HONORABLE LARRY ALAN BURNS
                                              Chief United States District Judge
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
